Order, Supreme Court, Bronx County, entered on or about May 4, 1979, granting in part defendant and third-party plaintiff, New York City Housing Authority’s (NYCHA) motion for summary judgment requiring third-party defendant-appellant, Boy’s Athletic League (League), to indemnify NYCHA for damages sustained by plaintiff, is affirmed, with costs and disbursements. Plaintiff was injured on an access walkway leading from a community center located in a housing authority complex to the public sidewalk. At the time of this accident the existing lease between NYCHA and Boy’s Athletic League, which granted use of the demised premises on a rent free basis, contained an all encompassing indemnification provision. Clause "Eleventh” (quoted in pertinent part in the dissent) is unequivocal in its language and intent. The housing authority was to be indemnified against all liability to any person injured in the use of the premises or on the walkways leading thereto. Such is the plain meaning of this agreement (Levine v Shell Oil Co., 28 NY2d 205), and our dissenting colleague goes to great lengths in his restrictive reading of this clause. Additionally, the League was required to carry liability insurance covering injuries sustained in or about the premises including the sidewalks "in front of or adjoining the same.” Concur — Sullivan, J. P., Ross, Lupiano and Bloom, JJ.